Order entered February 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01213-CV

                             CHRISTOPHER WREH, Appellant

                                               V.

  ALEX GIANOTOS, BOSTEN GOLDSCHMIED, & BG INCORPORATED, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-05068-D

                                           ORDER
       This is an appeal from a judgment of possession. The judgment recites it was signed on

September 26, 2016, but the suit was filed, and heard, in 2019.

       To ensure our jurisdiction, we directed appellant to obtain a judgment nunc pro tunc

which accurately reflected the date the judgment was signed. We further directed appellant to

have filed a supplemental clerk’s record containing a copy of the revised judgment.

       As reflected in a “nunc pro tunc order” filed in this Court on February 5, 2020, the trial

court has corrected the judgment to reflect it was signed in 2019. However, a supplemental

clerk’s record containing a copy of the corrected judgment has not yet been filed.

       Accordingly, we ORDER Dallas County Clerk John F. Warren to file, no later than

March 2, 2020, a supplemental clerk’s record containing a copy of the corrected judgment. The
supplemental clerk’s record shall also include a copy of the trial court’s February 5, 2020 “nunc

pro tunc order.”

           We previously suspended the deadline for filing appellant’s corrected brief pending

correction of the judgment. The judgment having been corrected, we ORDER appellant to file

his corrected brief within fifteen days of the filing of the supplemental clerk’s record.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                      /s/     KEN MOLBERG
                                                              JUSTICE